Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





R.K. DHINGRA, TRUSTEE,

                            Appellant,

v.


LAGUNA TOWNHOMES
COMMUNITY ASSOCIATION OF
HOUSTON, INC.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-04-00193-CV

Appeal from the

County Civil Court at Law No. 3

of Harris County, Texas 

(TC# 779,892) 






MEMORANDUM  OPINION

            On December 21, 2006, this Court issued its opinion and judgment affirming the trial
court’s judgment.  Thereafter, on January 16, 2007, Appellant R. K. Dhingra, Trustee filed this
motion pursuant to Tex.R.App.P. 42.1(a)(2) seeking to vacate the opinion and judgment of
December 21, 2006, and dismiss the appeal.  In his motion, Appellant represents to the Court that
the parties have executed a “SETTLEMENT AGREEMENT AND MUTUAL RELEASE” dated
December 18, 2006, fully resolving and settling all issues in dispute.
            Pursuant to Tex.R.App.P. 19.1, we have considered this cause on the motion and
conclude that the parties have complied with Rule 42.1(a)(2) and the motion should be granted. 
However, rather than vacate, we will withdraw the opinion and judgment of December 21, 2006,
and grant the remainder of Appellant’s motion.  See Tex.R.App.P. 42.1(c).  Accordingly, the
Court’s opinion and judgment, issued on December 21, 2006, are hereby withdrawn and this
opinion and judgment are substituted in their place.  We GRANT that portion of Appellant’s
motion requesting dismissal and DISMISS the appeal.  Costs in this Court are taxed against
Appellant.  See Tex.R.App.P. 42.1(d).



February 8, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.